Exhibit 10.8

 





ARGOS THERAPEUTICS, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of August 29,
2018 (the “Effective Date”) by and between Argos Therapeutics, Inc. (the
“Company”), and Richard Katz (the “Consultant”).

 

WHEREAS, the Consultant has certain knowledge and expertise regarding the
Company as a result of having served as its Vice President and Chief Financial
Officer; and

 

WHEREAS, the Company desires to have the benefit of the Consultant’s knowledge
and experience, and the Consultant desires to provide strategic advisory and
consulting services to the Company in connection with the wind-down of its
regular business operations, all as hereinafter provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

1.                  Services.

 

a.                   Services; Performance. Upon the Company’s request, the
Consultant shall render to the Company the strategic advisory and consulting
services described in Attachment A to this Agreement and any additional
consulting services as mutually agreed to by the Consultant and the Company from
time to time in writing (collectively, the “Services”). The Consultant shall
perform, during such hours as may be reasonably required for satisfactory
performance of the Services, such Services in a professional manner and
consistent with the highest industry standards. The Consultant shall be
available to spend thirty (30) hours during the first 30 days during which this
Agreement is in effect in performing the Services, and fifteen (15) hours during
the next 30 days during which this Agreement is in effect and each following
month during the Consultation Period in performing the Services, but the Company
may request that the Consultant spend fewer or more hours in any month during
the Consultation Period (if fewer are requested, the Consultant shall not work
more hours than requested; if more are requested, the Consultant may choose to
work such additional hours or not). The Consultant shall comply with all rules,
procedures and standards promulgated from time to time by the Company with
respect to the Consultant’s access to and use of the Company’s property,
information, equipment and facilities in the course of the Consultant’s
provision of Services hereunder.

 

b.                  Non-Exclusive. The parties agree that, at all times during
the term of this Agreement, (i) the Company shall be free to obtain consulting
and advisory services from any third party, and (ii) the Consultant shall be
free to provide consulting and advisory services to any third party, or to be
employed by any third party, so long as the provision of such services by the
Consultant does not conflict with (x) the Consultant’s provision of Services to
the Company as described in Section 1(a), or (y) the Consultant’s continuing
obligations to the Company as detailed in the Retention Agreement entered into
by the Company and the Consultant to which this Consulting Agreement is attached
as Exhibit C (the “Retention Agreement”).

 

2.                  Compensation and Reimbursement.

 

a.                   Consulting Fees. As partial consideration for the
performance of Services by the Consultant hereunder, the Company previously paid
to the Consultant certain retention amounts pursuant to the Retention Agreement
(the “Retention Amounts”). In addition, during the Consultation Period (as
defined below), the Company shall also pay to the Consultant an hourly
consulting fee in the amount of $400 (the “Consulting Fees”), to be paid as set
forth in Section 2(c).

 



 



 



 

b.                  Expense Reimbursement. The Company shall reimburse the
Consultant for all reasonable out-of-pocket expenses incurred by the Consultant
in connection with the performance of the Services under this Agreement, so long
as, in the case of any single expenditure over $1,000, it is approved in writing
in advance by the Company.

 

c.                   Itemized Statements. At the end of any month in which the
Consultant performs Services and incurs expenses in accordance with Section
2(b), the Consultant shall submit to the Company an itemized statement of the
Services performed, including the number of hours worked and the project to
which the Services relate, and the expenses incurred, including appropriate and
reasonable documentation. The Company shall pay the Consultant the amount set
forth on such itemized statement within forty-five (45) days after receipt.

 

d.                  No Employee Benefits. The Consultant’s relationship with the
Company will be that of an independent contractor, and the Consultant shall not,
in connection with this relationship, be entitled to any benefits, coverages or
privileges, including without limitation health insurance, social security,
unemployment, workers compensation, pension payments, administrative support or
office space on the Company’s premises, made available to employees of the
Company.

 

3.                  Term and Termination.

 

a.                   Consultation Period. Subject to the terms and conditions
hereinafter set forth, the term of this Agreement shall commence immediately
following the termination of Consultant’s employment with the Company and shall
continue for six (6) months thereafter unless earlier terminated in accordance
with the provisions below (such period, the “Consultation Period”). The
Consultation Period shall automatically terminate upon the death, physical
incapacitation or mental incompetence of the Consultant. This Agreement may
further be terminated prior to the six-month anniversary of the Effective Date
in the following manner: (i) by the Company at any time upon written notice if
the Consultant has materially breached this Agreement or the Retention
Agreement, subject to the notice provision and cure period provided for in
Section 3(b); (ii) by the Consultant at any time upon written notice if the
Company has materially breached this Agreement or the Retention Agreement,
subject to the notice provision and cure period provided for in Section 3(b);
(iii) at any time upon the mutual written consent of the parties hereto; (iv) by
the Company upon not less than ten (10) days’ notice to the Consultant; or (v)
after sixty (60) days following the Effective Date, by the Consultant upon not
less than ten (10) days’ notice to the Company.

 

b.                  Effects of Termination. In the event of any termination
under this Section 3, the Consultant shall be entitled only to the Consulting
Fees payable for the month in which termination occurs and expenses (including
reimbursements) incurred in accordance with Section 2(a) and (b) prior to the
effective date of such termination, and no further payments of any kind will be
due under this Agreement. Such payment shall constitute full settlement of any
and all claims of the Consultant of every description against the Company. In
the event that either party materially breaches the Consulting Agreement, the
non-breaching party shall provide written notice of same to the breaching party
and provide the breaching party with a period of ten (10) business days to
correct such deficiency. If the Consultant fails to correct such deficiency
within this time period, the Consultant shall repay to the Company twenty-five
percent (25%) of the Initial Retention Payment and the Second Retention Payment
received under the Retention Agreement.

 



2

 



 

4.                  Independent Contractor. During the Consultation Period, the
Consultant shall not be, and shall not be deemed to be, an employee of the
Company. The Consultant’s status and relationship with the Company shall be that
of an independent contractor and consultant. The Consultant is not authorized to
assume or create any obligation or responsibility, express or implied, on behalf
of, or in the name of, the Company or to bind the Company in any manner. Nothing
herein shall create, expressly or by implication, a partnership, joint venture
or other association between the parties. The Consultant shall be solely
responsible for payment of all charges and taxes arising from the payments to be
made to the Consultant under this Agreement and the Consultant agrees that the
Company shall have no obligation or liability with respect to such charges
and/or taxes.

 

5.                  Notice. Any notice required or desired to be given shall be
governed solely by this paragraph. Notice shall be deemed given only upon (a)
mailing of any letter or instrument by overnight delivery with a reputable
carrier or by registered mail, return receipt requested, postage prepaid by the
sender, or (b) personal delivery.

 

If to the Consultant:

Richard Katz

________________________

________________________

 

If to the Company:

Argos Therapeutics, Inc.

4233 Technology Drive

Durham, NC 27704

Attn: Chair of the Board

 

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.

 

6.                  Miscellaneous. This Agreement, together with the Retention
Agreement and all exhibits and attachments hereto and thereto, constitutes the
entire understanding of the parties hereto with respect to the matters contained
herein and supersedes all proposals and agreements, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement. For the avoidance of doubt, nothing herein supersedes the Retention
Agreement (including without limitation the ongoing force and effect of the
Consultant’s continuing obligations). This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina without
regard to its conflict of laws rules. The headings contained in this Agreement
are for the convenience of the parties and are not to be construed as a
substantive provision hereof. This Agreement may not be modified or amended
except in writing signed or executed by the Consultant and the Company. In the
event any provision of this Agreement is held to be unenforceable or invalid,
such unenforceability or invalidity shall not affect any other provisions of
this Agreement and such other provisions shall remain in full force and effect.
If any provision of this Agreement is held to be excessively broad, it shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law. This Agreement shall be binding upon, and
inure to the benefit of, both parties hereto and their respective successors and
assigns, including any corporation with or into which the Company may be merged
or which may succeed to its assets or business; provided, however, that the
responsibility for actual performance of the Services is the Consultant’s and
may not be assigned or delegated by the Consultant to any other person or
entity. This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 



3

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

RICHARD KATZ

 

 

/s/ Richard Katz



 

 

 

Argos Therapeutics, Inc.

 

 

By: /s/ Jeff Abbey
Name: Jeff Abbey
__________________________________

 

   

 

 

 

 

 

 

 

 



[Signature Page to Consulting Agreement]







 



 

Attachment A

 

Description of Services

 

·The Consultant shall provide consulting and advisory services in connection
with the Company’s wind-down, including in the following areas:

 

oAssisting with the termination of the Company’s contracts and other
relationships with employees and former employees and with third parties

 

oAssisting with the winding up of the Company’s physical operations, including
the disposition of its equipment and other personal property and the removal of
the Company’s property from its leased premises

 

oAssisting with the preparation of such information, reports, and other
documentation as may be necessary in connection with the Company’s wind-down
and, to the extent the Company pursues a bankruptcy or similar filing, in
connection with such filing

 

oAssisting with such tax, accounting, legal, and other aspects of the Company’s
wind-down, including interfacing with professionals and other consultants
retained by the Company

 

 

 

 

 

 

 

1



 

